Citation Nr: 1415743	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-10 918	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left shoulder disorder, rated as noncompensably disabling prior to January 8, 2010, and as 20 percent disabling thereafter.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his nephew


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955 and from May 1955 to January 1960.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision partially granted entitlement to a compensable rating for left should disorder for the period prior to January 8, 2010, and denied entitlement to a rating in excess of 20 percent for left shoulder disorder for the period since January 8, 2010.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that partially granted entitlement to a compensable rating for left should disorder for the period prior to January 8, 2010, and denied entitlement to a rating in excess of 20 percent for left shoulder disorder for the period since January 8, 2010, is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


